Citation Nr: 1543078	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 8, 2010 for the grant of an increased rating of 100 percent for major depressive order with psychotic features.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction is now with the Hartford, Connecticut RO.

In July 2014, the Veteran testified at a videoconference hearing held at the Hartford RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  The VLJ took testimony on the issue of entitlement to an earlier effective date for the grant of service connection for the increased rating for major depressive disorder.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  Thus the July 2014 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the New York RO denied the Veteran's claim for a disability rating in excess of 50 percent for "depressive disorder (also claimed as psychotic condition)" from December 6, 2000.  The Veteran did not perfect a timely appeal, and the rating action became final.

2.  On July 8, 2010, the Veteran filed a claim for an increased rating for his service-connected major depressive disorder with psychotic features.
3.  It was not factually ascertainable for the one-year period prior to July 8, 2010 that the criteria for a 100 percent disability rating for the Veteran's service- connected major depressive disorder with psychotic features were met.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 2010 for the assignment of a 100 percent rating for major depressive order with psychotic features associated with degenerative joint disease, left (non-dominant) shoulder, residual of shoulder dislocations status-post Bancart repair are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (o) (2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an earlier effective date for an increased rating for his service-connected major depressive order with psychotic features.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice should also address the rating criteria and effective date provisions relating to the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received complete VCAA notice by a letter of August 2010.  
The VCAA also requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA treatment records.

The Veteran underwent a VA medical examination for mental disorders most recently in December 2014.  In the instant case, VA has no duty to provide a further medical examination as to the current severity of the Veteran's major depressive disorder, because the Veteran's claim for an earlier effective date relates to the level of the Veteran's disability prior to July 8, 2010.

The Board finds that VA has satisfied the notification and duty-to-assist provisions of the VCAA and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Entitlement to an earlier effective date for the grant of 
an increased rating of 100 percent for major depressive
 order with psychotic features

Unless the law specifically provides otherwise, the effective date of an award based on a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The Veteran filed a claim for entitlement to service connection for a psychiatric disorder in May 1996.  A rating decision of April 1997 granted service connection with a disability rating of 10 percent, effective October 10, 1995.  A rating decision of November 2003 increased the evaluation to 50 percent, effective December 6, 2000.

In December 2005, the Veteran filed a claim for increase, which was denied by a rating decision of March 2006.  In April 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) of August 2006 continued the 50 percent evaluation.  The Veteran did not perfect an appeal by filing a VA Form 9.

The Board notes that the Veteran's claims folder contains a VA Form 9 that the Veteran signed and dated January 20, 2007.  The form was not date-stamped by VA, however, and there is no indication that VA timely received the Form 9 (i.e., within one year of the rating decision, or within 60 days of the SOC, whichever is later).  

There is a "presumption of regularity" that mail is marked as received, and then entered into the record. See Mindenhall v. Brown, 7 Vet. App. 271   (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992). There is also a presumption that mail which is sent and not returned to sender was properly delivered.  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999). Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable. Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  Thus, without a date stamp by the RO showing timely receipt, the Board does not find that the Veteran filed a substantive appeal in a timely fashion.  

The Veteran also argues that "he did not receive the SOC dated August 31, 2006 and was not aware that he needed to submit VAF 9."  See December 2007 statement of Veteran's representative.  Here again, a presumption of regularity applies to the official acts of public officers, and the evidence does not rebut the presumption of regularity.  The August 2006 SOC was not returned to the RO in the mail as undeliverable.  In the absence of clear evidence to the contrary, it will be presumed that the official duty of mailing the SOC was properly discharged.  See Ashley, supra.

The Board acknowledges that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter for which a substantive appeal was untimely.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Because the 60-day filing period is not jurisdictional, VA may explicitly or implicitly waive any issue of timeliness in the filing of a substantive appeal.  Id.  In the present case, because the RO took no action to indicate to the Veteran that the increased-rating issue was on appeal to the Board, VA did not implicitly waive the requirement to file a substantive appeal.

In February 2008, the Veteran filed a claim for an increased rating.  A rating decision dated in January 2009, with March 2009 notice, denied the claim and continued the 50 percent evaluation for major depressive disorder.  The Veteran did not file a notice of disagreement (NOD) within one year of the date of the letter that notified him of the January 2009 rating decision.


Although the March 6, 2009 notification letter was not returned to the RO in the mail as undeliverable, the Veteran claims to have not received notification of the January 2009 rating decision.  See Veteran's statement of July 2010.  The Board notes that the Veteran has changed his mailing address several times and has been homeless during certain periods.  In the absence of clear evidence to the contrary, however, it will be presumed the official act of mailing of notification letter was properly discharged.  See Ashley, supra; Mindenhall, supra.

On July 8, 2010, the Veteran's representative filed a "claim for benefits," requesting among other things "entitlement to an increased rating for depressive disorder (also claimed as psychiatric condition, currently 50 percent disabling)."  

In October 2011, a rating decision of the RO increased the evaluation for the Veteran's service-connection major depressive disorder with psychotic features to 100 percent, effective July 8, 2010.  The rating increase was based on the results of a VA medical examination for mental disorders that took place in September 2010.  This appeal stems from the October 2011 decision.

The Veteran argues for an earlier effective date of the 100 percent disability rating on the grounds that "he had filed an appeal for the major depressive disorder" and that he did not receive notice of "SOCs and/or rating decisions regarding the issue" due to his homelessness.  See October 2013 statement of Veteran's representative; VA Form 9 of April 2014.  He also argues that "his mental condition was not properly assessed in the April 22 [sic], 2009 rating decision and should have been evaluated at 100% at that time."  See April 2014 statement of Veteran's representative.

A review of the record reveals no communication from the Veteran or his representative between the January 2009 rating decision and the July 2010 claim for increase that can be construed as a formal or informal claim for an increased rating for his service-connected disability.  As discussed above, the relevant mail in this case was not returned as undeliverable.  Accordingly, the effective date of the increase is July 8, 2010, the date of receipt of the claim for an increased rating.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2015).
The law also provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  If the increase in severity occurred more than one year prior to the date of the claim, the increase is effective as of the date of the claim.  See Harper v. Brown, 10 Vet App 125 (1997); VAOPGCPREC 12-98 (1998).

A VA medical examination of December 2008 arguably establishes a basis for a 100 percent disability rating for major depressive disorder.  The examiner determined that the Veteran "suffers from total occupational and social impairment due to mental disorder, signs and symptoms."  See VA examination report of December 2008.  The examiner cited the Veteran's poor frustration tolerance and impulse control, cognitive disorientation, depression, suicidal ideation, and reported symptoms of paranoia and auditory hallucinations.  Id.

Because the Veteran's July 2010 claim for an increased rating was received more than more year after the December 2008 VA examination report, however, the effective date for a 100 percent rating cannot be earlier than July 8, 2010, the date upon which the increased rating claim was received by VA.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  The evidence of record for the one year prior to the date of receipt of the Veteran's July 2010 claim for increase does not establish that the criteria for a 100 percent disability rating were met.

The Veteran also "contends there is clear and unmistakable error in the effective date of July 8, 2010 for the evaluation of 100%."  See October 2013 statement of Veteran's representative.  The Veteran has not alleged any specific error by the RO in the rating decision of October 2011, as required by 38 C.F.R. § 20.1404(b).  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); Simmons v. Principi, 17 Vet. App. 104 (2003).  Thus, the Veteran has not put forth an argument for "clear and unmistakable error" (CUE) within the meaning of 38 C.F.R. § 20.1403(b).  A claimant must specify an error that is more than a disagreement as to how the facts of the case were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) (2015); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  With no specific error having been alleged, the Board focused its analysis above on the Veteran's more specific arguments made throughout the appeal.

In the case at hand, the law precludes the assignment of an effective date for a 100 percent evaluation of the Veteran's service-connected disability earlier than July 8, 2010, the date that VA received the Veteran's claim for an increased rating after the last final rating decision of January 2009.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 8, 2010 for the award of a 100 percent disability rating for major depressive order with psychotic features is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


